Citation Nr: 0429558	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  02-02 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from May 1983 to December 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected bilateral hearing loss is 
no greater than level II in the right ear, and level I in the 
left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, §§ 4.85, 4.86, Diagnostic Code 
6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled.  First, VA 
must notify the veteran of evidence and information necessary 
to substantiate his claims.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003).  The veteran was notified 
of the information and evidence necessary to substantiate his 
claim for increased rating for hearing loss in the January 
2001 rating decision, an October 2001 statement of the case 
(SOC), March 2002 and August 2004 letters, and supplemental 
statements of the case (SSOC) issued in October 2003, March 
and June 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March 2002 and 
August 2004 letters, VA informed the veteran that VA must 
make reasonable efforts to assist a veteran in obtaining all 
evidence necessary to substantiate a claim, such as medical 
records, employment records, or records from other Federal 
agencies.  VA further informed the veteran that as long as he 
provided enough information about these records, VA would 
assist in obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  This was specifically done 
in the March 2002 letter.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has all 
relevant current records of treatment, including private 
records and VA treatment records.  The veteran has not 
identified any additional records not already obtained.  The 
veteran was also provided the opportunity to present argument 
and evidence in hearings before a hearing officer at the RO, 
and before a Veterans Law Judge, which he declined.  VA 
provided examinations in October 2000, August 2002 and May 
2004.  The Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the appellant's claims.  Therefore, no further assistance to 
the appellant with the development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's October 2000 VA 
examination was accepted as a claim for increased rating.  An 
initial rating decision was made in January 2001.  Only after 
this rating did VA comply with the provisions of the VCAA and 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim for increased 
rating for hearing loss, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and in June 
2004, the veteran's claim for increased rating was 
readjudicated.  The Board therefore concludes that the 
failure to provide a pre-AOJ initial adjudication 
notification letter constitutes harmless error.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Factual Background

The veteran was service connected for bilateral hearing loss 
in a June 1996 rating decision based on exposure to noise in 
service.  In October 2000, the veteran underwent a VA audio 
examination which was accepted as a claim for increased 
rating.  At that examination, he complained of increased 
difficulty hearing over the last year, and difficulty 
understanding speech especially when in the presence of 
background noise.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
50
55
LEFT
30
35
40
45
50

Pure tone thresholds averaged 45 decibels in the right ear 
and 43 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 92 in the left ear.  The diagnosis was hearing within 
normal limits through 500 Hertz, then mild sloping to 
moderately-severe sensorineural hearing loss at 1000 Hertz - 
8000 Hertz.  

Records were obtained and associated with the claims file.  
Private records as well as VA records show no treatment for 
complaints regarding the veteran's hearing; however, he was 
treated for wax in his ears in May 2002.  

The veteran underwent another VA examination in August 2002.  
At that examination, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
55
60
LEFT
35
40
45
55
55

Pure tone thresholds averaged 49 decibels in the right ear 
and 49 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 90 percent in the right ear and 
of 92 in the left ear.  The diagnosis was borderline 
normal/mild sloping through the frequency range to a 
moderately-severe/severe sensorineural hearing loss, 
bilaterally.  

In an August 2003 statement, the veteran complained that his 
hearing was now worse than at his last evaluation.  Another 
VA examination was provided in August 2004.  At that 
examination, he complained of speech understanding 
difficulties in background noise.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
45
55
LEFT
35
40
50
55
65

Pure tone thresholds averaged 45 decibels in the right ear 
and 53 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 94 in the left ear.  The diagnosis was mild to moderately 
severe sensorineural hearing loss, bilaterally. 

Applicable Law

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2003) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2003).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the Schedule establishes 
eleven levels of impaired efficiency numerically designated 
from level I to level XI.  Level I represents essentially 
normal auditory acuity with hearing loss increasing with each 
level to the profound deafness represented by level XI.  38 
C.F.R. Part 4, § 4.85, Tables VI-VII, Diagnostic Code 6100 
(2003).   An examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86 (2003).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2003).  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  



Analysis

Based on either the results of any of three VA examinations, 
in October 2000, August 2002, or May 2004, and the criteria 
set forth in the Schedule, the veteran's hearing loss is 
assigned no greater than Level II for the right ear (using 
Table VI or VIa) and Level I for the left ear.  38 C.F.R. § 
4.86 (2003).  This degree of bilateral hearing loss, under 
the Schedule, warrants assignment of a 0 percent evaluation 
under Diagnostic Code 6100.  

In view of the foregoing, and the decision in Lendenmann the 
assignment of a disability rating for hearing loss is based on 
a mechanical application of the rating schedule to the 
audiological test results, with no room for subjective 
evaluation, the Board must find that the preponderance of the 
evidence is against a higher (compensable) evaluation for the 
veteran's service-connected bilateral hearing loss.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, §§ 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2003).  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



